DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 06/23/2021 and Applicant’s request for reconsideration of application 16/264144 filed 06/23/2021.
Claims 1-20 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Information Disclosure Statement 
The information disclosure statement filed 06/23/2021 has been received, considered as indicated, and placed on record in the file.

Claim Interpretation 
Vector - represent an amalgamation of transactions in all channels, or channel-by channel (Specification [0090]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of reducing false positives with transaction behavior forecasting (Specification [Filed of the Invention]) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 11 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving a series of transaction records corresponding to the series of transaction events and including real-time transaction data;
timestamping the real-time transaction data of the series of transaction records;
locating respective profile blocks with meta-data headers, a plurality of vectors respectively corresponding to the plurality of transacting entities, each of the plurality of vectors reflecting historical data relating to an attribute, the historical data of each of the plurality of vectors

reassigning at least one of the plurality of vectors having an expired common time interval to a new common time interval;
analyzing all vectors of the plurality of vectors that correspond to an instant transacting entity of the plurality of transacting entities in connection with scoring an instant transaction record of the instant transacting entity;
based at least in part on the analysis, adjusting a transaction risk score; and
outputting a fraud score based at least in part on the transaction risk score”. 
Claim 11 comprises inter alia the functions or steps of “receiving a series of transaction records corresponding to the series of transaction events and including real-time transaction data;
timestamping the real-time transaction data of the series of transaction records;
locating accessing respective profile blocks with meta-data headers, a plurality of vectors respectively corresponding to the plurality of transacting entities, each of the plurality of vectors reflecting historical data relating to an attribute, the historical data of each of the plurality of vectors
being drawn from transaction records for a corresponding one of the plurality of transacting entities, being matched to the corresponding attribute using one or more value(s) extracted or derived from the historical data, sharing a common 
reassigning at least one of the plurality of vectors having an expired common time interval to a new common time interval;
analyzing all vectors of the plurality of vectors that correspond to an instant transacting entity of the plurality of transacting entities in connection with scoring an instant transaction record of the instant transacting entity;
based at least in part on the analysis, adjusting a transaction risk score; and
outputting a fraud score based at least in part on the transaction risk score”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Reducing false positives with transaction behavior forecasting is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0026-0055]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.



Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zoldi (U.S. Patent No. 8090648) in view of Higgins (PGPub Document No. 20100027527) 
As per claim 1, Zoldi teaches a computer-implemented method for real-time analysis of a series of transaction events reported over a financial network and corresponding to a plurality of transacting entities ([column 2, lines 8-17] Note that the phrase “for real-time analysis of a series of transaction events reported over a financial network and corresponding to a plurality of transacting entities” is a statement of intended use and not a positive recitation of a functional or structural claim limit.), comprising:
automatically receiving, at one or more processors, a series of transaction records corresponding to the series of transaction events and including real-time transaction data (“details are captured in transaction records “[column 12, lines 11-27]);
automatically timestamping, via the one or more processors, the real-time transaction data of the series of transaction records (transaction date, time [column 12, lines 11-27] );
automatically reassigning, via the one or more processors, at least one of the plurality of vectors having an expired common time interval to a new common time interval and sharing a common time interval, whereby data aged past a time threshold are excluded based on failure to fall within the common time interval (tables are updated and old data is dropped or replaced [column 2, line 63 – column 3, line 64] where a frequency is by definition a number of occurrences of a repeating event  (transactions in this case) per unit of time.);
automatically analyzing, via the one or more processors, all vectors of the plurality of vectors that correspond to an instant transacting entity of the plurality of transacting entities in connection with scoring an instant transaction record of the instant transacting entity ([column 2, line 63 – column 3, line 64] “Detecting or obtaining the frequency information 310 can include updating a frequency table as the transaction occurs in real-time. In some instances the updating may be done dynamically”);
based at least in part on the analysis, automatically adjusting, via the one or more processors, a transaction risk score (real-time fraud score [column 11, lines 5-7]); and
automatically outputting, via the one or more processors, a fraud score based at least in part on the transaction risk score ([Figure 4, element 412]).

Higgins teaches automatically locating, via the one or more processors accessing respective profile blocks with meta-data headers ([Figure 2] [0061-0063]), a plurality of vectors respectively corresponding to the plurality of transacting entities ([0058] “IOs associated with a person … can include a user profile containing email addresses, telephone numbers, physical addresses, user preferences,
identification of devices and other RWEs associated with the user.) being drawn from transaction records for a corresponding one of the plurality of transacting entities ([Figure 10, element 940] [0041]), being matched to the corresponding attribute (targeting profile) using one or more value(s) extracted or derived from the historical data, ([0056] “historical record of a transaction” [0110] [0116]); 

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Higgins with that of Zoldi in order to improved mapping and routing of a user’s spatial and temporal data during the performance of transactions . The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Zoldi teaches the computer-implemented method of claim 1, wherein the plurality of vectors is stored, via the one or more processors, in connection with a population of smart agent profiles, each of the smart agent profiles corresponding to a respective one of the plurality of transacting entities (profiles-driven analytic techniques stored in a database [column 5, lines 27-54]).

As per claim 3, 
Zoldi teaches the computer-implemented method of claim 2, further comprising-- automatically receiving, via the one or more processors, a new transaction record; automatically determining, via the one or more processors, the absence of any smart agent profile of the population of smart agent profiles that corresponds to the new transaction record; automatically adding, via the one or more processors, at least one new smart agent profile corresponding to the new transaction record ([column 2, line 63 – column 3, line 64] “new  frequency that is related to an account and to the plurality of data 
transactions associated with the account can be added to a table of transactions, thereby replacing an entry in the frequency table that has the least frequency. A .

As per claim 4, 
Zoldi teaches the computer-implemented method of claim 2, further comprising-- automatically receiving, via the one or more processors, a new transaction record; automatically identifying, via the one or more processors, a transacting entity of the plurality of transacting entities that corresponds to the new transaction record, wherein the one or more vectors associated with the corresponding transacting entity are located via at least one corresponding smart agent profile of the population of smart agent profiles ([column 2, line 60 – column 3, line 64] “The frequency-behavior sorted list forms a signature for a particular user”).

As per claim 5, 
Zoldi teaches the computer-implemented method of claim 4, further comprising-- automatically updating, via the one or more processors, the at least one corresponding smart agent profile of the corresponding transacting entity based on at least one datum in the real-time transaction data of the new transaction record; automatically adding, via the one or more processors, a new vector to a profile block of the at least one corresponding smart agent profile ([column 2, line 63 – column 3, line 64] “new  frequency that is related to an account and to the plurality of data transactions associated with the account can be added to a table of transactions, thereby replacing an entry in the frequency table that has the least frequency. A frequency below a selected frequency threshold may be dropped or replaced on the frequency-behavior sorted list”).

As per claim 6, 
Zoldi teaches the computer-implemented method of claim 5, wherein automatically analyzing vectors of the at least one corresponding smart agent profile includes determining for each of the vectors, via the one or more processors, whether the timestamp of the new transaction record is within the corresponding common time interval and, if so, updating a counter based on the new transaction record and returning one or more values for the counter (tables are updated and old data is dropped or replaced [column 2, line 63 – column 3, line 64] Here the examiner takes that position that a “counter” is used when determining a threshold for dropping or replacing elements on a list).

As per claim 7, 
Zoldi teaches the computer-implemented method of claim 2, wherein at least some of the plurality of vectors comprises a velocity count reflecting at least one of quantity and degree of the corresponding historical data occurring within the corresponding common time interval ([column 10, lines 29-31] “For "velocity" variables, changing the decay parameter u, 30 allows flexibility regarding placing different weights on past and current events”).

As per claim 8, 
Zoldi teaches the computer-implemented method of claim 1, wherein automatically adjusting the transaction risk score includes automatically incrementing, via the one or more processors, the transaction risk score for each instance in which the vectors corresponding to the instant transacting entity exceed a threshold ([column 3, lines 1-3 56-63] [column 7, lines 15-30] “A frequency below a selected frequency threshold may be dropped or replaced on the frequency-behavior sorted list”).

As per claim 9, 
Zoldi teaches the computer-implemented method of claim 1, wherein automatically adjusting the transaction risk score includes automatically decrementing, via the one or more processors, the transaction risk score for each instance in which the vectors corresponding to the instant transacting entity do not exceed a threshold ([column 3, lines 1-3 56-63] [column 7, lines 15-30]).

As per claim 10, 
Zoldi teaches the computer-implemented method of claim 9, further comprising-- automatically adjusting, via the one or more processors, the threshold of a corresponding one of the plurality of vectors with a positive or negative bias value based at least in part on analysis in connection with the instant transaction record, wherein the adjusted threshold is used for analysis of the corresponding one of the plurality of vectors in connection with a next transaction record of the instant transacting entity received by the one or more processors ([column 7, lines 15-37]).

As per claim 11, Zoldi teaches a server [Figure 1] [column 2, lines 32-34])
The remaining limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.

As per claim 13, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 14, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 15, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 16, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 7.

As per claim 18, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 8.

As per claim 19, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 20, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 10.


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Interpretation - Vector: The examiner maintains that a broad and reasonable interpretation of a “vector” based on the specification is that a vector represents 

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The examiner argues that there appears to be a discrepancy between the applicant’s arguments directed toward Figure 9 and the breadth of what is claimed. Regarding the claim limit “automatically locating, via the one or more processors accessing respective profile blocks with meta-data headers, a plurality of vectors respectively corresponding to the plurality of transacting entities, each of the plurality of vectors reflecting historical data relating to an attribute”, this claim limit merely requires a general purpose computer to retrieve a block of data which contains data (meta-data headers) and a collection of historical data grouped by a time interval. There are no claimed details involving an improvement to any type of database system or a rolling list of vectors as argued. Regarding applicant’s arguments directed toward Ex Parte Alexander McKelvey, Ex Parte Paul D. Adcock et al., Ex Parte Akli Adjaoute, Ex Parte Christopher J. Merz et al., and Ex Parte Harlan Kent Brown et al. cases are not precedential and each case rises and falls on its own fact pattern and merits. The examiner recommends using the claims of U.S. Patent 11023894 as a possible guide to overcome the 35 USC § 
 
EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: The Examiner respectfully disagrees with Applicant’s arguments. Regarding Zoldi’s teachings of expiring vectors (historical transaction records), the examiner takes the position that by definition a frequency is the number of occurrences of a repeating event (transactions in this case) per unit of time. Thus, if the frequency is 15 minutes, transactions which are outside of the 15 minute window would be is dropped or replaced (Zoldi [column 2, line 63 – column 3, line 64]). As such, the examiner maintains the prior art rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 04/23/2021 used in the conclusion section in the office action submitted 04/23/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
09/19/2021